

116 HR 8030 IH: To amend title 18, United States Code, to increase certain penalties for assaulting, resisting, or impeding certain officers or employees, and for other purposes.
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8030IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Arrington (for himself, Mr. Banks, Mr. Tiffany, Mr. Babin, Mr. Roy, Mr. Cook, Mr. Long, Mrs. Hartzler, and Mr. Estes) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to increase certain penalties for assaulting, resisting, or impeding certain officers or employees, and for other purposes.1.Assaulting, resisting, or impeding certain officers or employeesSection 111 of title 18, United States Code, is amended to read as follows:111.Assaulting, resisting, or impeding certain officers or employees(a)In generalWhoever knowingly—(1)forcibly assaults, resists, opposes, impedes, intimidates, or interferes while performing official duties,(2)makes physical contact with or has the intent to commit another felony while acting under paragraph (1), or(3)uses a deadly or dangerous weapon against (including a weapon intended to cause death or danger but that fails to do so by reason of a defective component) or inflicts bodily injury while acting under paragraph (1),any officer or employee of the United States or of any agency in any branch of the United States Government (including any member of the uniformed services) while engaged in or on account of the performance of official duties, or any person who formerly served as a person defined above on account of the performance of official duties during such person’s term of service shall be punished as provided in subsection (b). (b)PunishmentA violation of subsection (a) shall be punished as follows:(1)For a violation of paragraph (1) of such subsection, by a fine under this title of not less than $1,000 or by imprisonment for not more than 1 year, or both.(2)For a violation of paragraph (2) of such subsection, by a fine under this title of not less than $2,500 or by imprisonment for not more than 10 years, or both.(3)For a violation of paragraph (3) of such subsection, by a fine under this title of not less than $10,000 or by mandatory imprisonment, or both..